DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 05/17/2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subcombination, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,592,887. Although the claims at the claims in the current Application offers broader embodiments of patented claims 1-5.

Claim status
This Application is a Divisional Application. Some of the claims introduced with the filing of this Application on 12/04/2019 are claims that are not part of the original disclosure and did not stem from the restriction requirement dated 07/25/2014, as follows:
Current Claims
Withdrawn claims
Parent case 13/586,242
Status
1
13
Original
2
14
Original
3
15
Original
4
16
Original
5
-
New
6
18
Original
7
-
New
8
25
Original
9
-
New
10
-
New
11
-
New
12
-
New
13
-
New
14
-
New
15
-
New
16
-
New
17
-
New
18
-
New
19
-
New
20
-
New



Status of claims
Claims 15-20 were withdrawn.
Claims 1-14 were examined.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 8 recites “planning to provide, by said software monitor computer server, substitute software applications to said users when an insufficient number of license grants are available to meet said future license grant needs of said software application.” The specification as filed recites, inter alia:
“[0019] The systems and methods herein provide a learning module that learns to make forecasts by an analysis of particular clusters of users, as well as the automated license purchasing based on the learning module. In some embodiments, a connection to one or more users' online calendars helps facilitate the process. Also of note is the creation and delivery of a "use plan" to help users plan future use of software, with the system suggesting possible similar tools that a user may be able to use as substitute. Further, a consideration of network speed in determining the use plan helps make the software use more accurate. [0020] In one example, a user may make a request of software monitor server (SMS, which is sometimes referred to herein as a software monitor computer server). The SMS determines current and predicted availability of software, and provides software or indicates the status of predicted software usage (e.g., a user is currently using the software that it is needed by another user). An automated license purchase can be made when needed. Also, the "use plan" is generated, giving the user guidance as to when to use the requested software, or when to use substitute software with similar characteristics 
[0021] Thus, the SMS may make and provide predictions with respect to software availability. For example, the system may determine that from 10:00-11:00, 20 licenses are usually in use for software product A, but at 12:00-1:00 only 2 licenses are usually in use. Based on such information, and other information (e.g. day of the week, month, holiday, weather forecast, on-line calendar of user, geographic location, speed of connections (writing out data over distance may necessitate the licenses being held for a longer period of time, etc.)), the SMS may notify one or more users of the full availability (or limited availability) of a software application, or of the requirement to use substitute software applications if there is or will be no availability. Note, that the speed of connections is used to make the prediction more accurate. If data, software, graphics, or other network-intensive information needs to be transmitted, licenses may need to be held for a longer period of time than a user may initially request. For example, a user may believe she needs the software from 3:00-4:00, but the system may automatically add a scheduled time "buffer" (e.g. 2:45-4:15) to this because network traffic is expected to be high at this time. 
[0024] Further, with systems and methods herein, potential users may receive information, including: likelihood of availability in time period T, a suggest "use plan" in which a user receives helpful information as to how to plan his or her use of the software, and the probability of use of similar tools that a user may be able to use as substitute software for a time period T. The use plan may take the form of a document or related means of information conveyance. For example, a use plan may be written advice as to best times for users to use tools and/or substitute tools.
[0028] Thus, the systems and methods herein couple to one or more users' online calendars to help facilitate automated planning of software use, provide automated suggestion of possible similar tools that a user may be able to use as substitute, utilize the history of network speeds to determine an optimal software allocation period and schedule (writing out data over distances may necessitate the licenses being held for a longer period of time, etc.), etc.”
Therefore, as the specification as filed does not recite how the server performs the step of "planning to provide… applications". In other words, the specification as filed does not recite an algorithm for the performance of this "planning" step. For instance, while the specification recites that a "use plan" is generated, the specification as filed provides no guidance in terms of how the claimed "planning to provide" step is performed, and the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 9-14 are also rejected since they depend on claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 8 recite the language “providing a software application to users”. This language is unclear as it is unclear whether the claims recite providing a (single) software application to (multiple) users or whether the claims recite providing (the same) software application to (multiple) users (i.e. copies of the application to multiple users. This duality renders the scope of the claims unclear. Dependent claims 2-7 and 9-14 are also rejected since they depend on claims 1 and 8, respectively.

Claims 1 and 8 recite: “providing a software application to users from a software monitor computer server”. It is unclear by the claim language whether the language “from a software monitor computer server” refers to “providing” (i.e. “providing… from a software monitor computer server.”), or whether it refers to “users” (i.e. “users from a software monitor computer server”). It is also unclear which entity performs the step of "providing", the "software monitor computer server and/or an undisclosed entity. This duality renders the scope of the claims unclear. Dependent claims 2-7 and 9-14 are also rejected since they depend on claims 1 and 8, respectively.

Claims 1 and 8 recite the language “said historical network speed patterns”. There is insufficient antecedent basis for this language in the claims as the previously 

Claims 1 and 8 recite the language “said historical use patterns”. There is insufficient antecedent basis for this language in the claims as the previously recited language “tracking… to develop historical use patterns” represents an intended use. In other words, the “software monitor computer server” is not required to be in possession of “said historical use patterns” in order to perform the claimed “analyzing... said historical network speed patterns”, rendering the language unclear. Dependent claims 2-7 and 9-14 are also rejected since they depend on claims 1 and 8, respectively.

Claims 1 and 8 recite the language “said future calendared uses”. There is insufficient antecedent basis for this language in the claims as the previously recited language “analyzing… to identify future calendared uses” represents an intended use in order to perform the claimed “adjusting said future calendared uses”, rendering the language unclear. Dependent claims 2-7 and 9-14 are also rejected since they depend on claims 1 and 8, respectively.



Claims 1 and 8 recite the language “said adjusted future calendared uses of said software application”. There is insufficient antecedent basis for this language in the claims. Specifically, while the claims recite "adjusting… to produce adjusted future calendared uses", the claims do not require the "adjusted future calendared uses" to be of "said software application".  Dependent claims 2-7 and 9-14 are also rejected since they depend on claims 1 and 8, respectively.

Claims 6 and 13 recite the language “said users comprising computerized devices separate from said software monitor computer server operated by different individuals, said users being operatively connected to said software monitor computer server”. This language is unclear as the claims attempt to redefine the common term "user" as "comprising computerized devices". MPEP 2111.01 states "The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning 1:
[0043]... The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lenard et al. (US 2004/0010440 A1), in view of Radermacher et al. (US 2009/0029692 A1) and  in view of Aaron et al. (US 2009/0154367 A1).

With respect to claims 1 and 8, Lenard et al. teach a method; and a method (Predictive software license balancing) comprising:  
providing a software application to users from a software monitor computer server, said software application requiring a license grant for use (see paragraph [0016]); 
tracking, by said software monitor computer server, usage of said software application to develop historical use patterns (see Fig. 2, step 220 usage statistics, record results for future use and paragraph [0021]); 
predicting, by said software monitor computer server, future license grant needs of said software application based on said historical use patterns… (see Fig. 2, step 250 and paragraph [0021]); and 
planning to provide, by said software monitor computer server, substitute software applications to said users when an insufficient number of license grants are available to meet said future license grant needs of said software application.   (see Fig. 2, step 250 and paragraphs [0021] and [0028]). 

Although Lenard et al. disclose that predictions may also be based on usage statistics by time-of the day or day of the week (see paragraph [0029]), Lenard et al. do not explicitly disclose a methods comprising:  tracking, by said software monitor 

However, Radermacher et al. disclose a methods (Predictive computer network services provisioning for mobile users) comprising:  
receiving, by said software monitor computer server, calendar input from electronic calendars of said users (see Fig. 2, step 200, obtain personal schedule information, paragraphs [0013] and [0018]-[0022]; access a user's calendar, paragraphs [0028] and [0029]); 
analyzing, by said software monitor computer server, said calendar input to identify future calendared uses of said software application (see Fig. 2, step 202, predict future attributes of the user); 
adjusting said future calendared uses to accommodate said future network speed patterns to produce adjusted future calendared uses (see inferring communication resources (i.e. bandwidth will be needed to support the services 
predicting… is based on... said adjusted future calendared uses of said software application (see Fig. 2, step 204, provision is based on the predicted future attribute, paragraph [0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the prediction techniques as disclosed by Radermacher et al. in the methods of Lenard et al., the motivation being to take preemptive action to make services readily available prior to said future time, including inferring which computation resources (i.e. licenses) will be needed to support the services the user may access at a future location. (see Radermacher et al., paragraph [0014]).
Although Radermacher et al. disclose service level agreements established between ISPs that govern quality of service (see paragraph [0038]), the combination of Lenard et al. and Radermacher et al. does not explicitly disclose a methods comprising:  tracking, by said software monitor computer server, network communication speeds of a network connecting said software monitor computer server and said users to develop historical network speed patterns; analyzing, by said software monitor computer server, said historical network speed patterns to predict future network speed patterns.
However, Aaron et al. disclose a methods (Method and apparatus for relating to quality of service in wireless networks) comprising:  

analyzing, by said software monitor computer server, said historical network speed patterns to predict future network speed patterns (see Fig. 1, pre-calculation , Fig. 2 pre-calculation processor 44, paragraphs [0015]-[0023], [0026] and [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the pre-calculated operational characteristic of the network as disclosed by Aaron et al. in the methods of Lenard et al. and Radermacher et al., the motivation being to allow the application to adapt to the anticipated dynamic variation in operation of the network (see Aaron et al., paragraph [0008]).

With respect to claims 2 and 9, the combination of Lenard et al., Radermacher et al. and Aaron et al. teaches all the subject matter of the methods as described above with respect to claims 1 and 8. Furthermore, Lenard et al. disclose a methods further comprising obtaining, by said software monitor computer server, a number of license grants for said software application corresponding to said future license grant needs (see paragraph [0028]). 



With respect to claims 4 and 11, the combination of Lenard et al., Radermacher et al. and Aaron et al. teaches all the subject matter of the methods as described above with respect to claims 1 and 8. Furthermore, Lenard et al. disclose a methods said future license grant needs comprising a schedule of future times and dates when said users are predicted use said software application (see usage statistics by time-of-day, paragraph [0029]). 

With respect to claims 5 and 12, the combination of Lenard et al., Radermacher et al. and Aaron et al. teaches all the subject matter of the methods as described above with respect to claims 1 and 8. Furthermore, Lenard et al. disclose a methods further comprising obtaining, by said software monitor computer server, a number of license grants for said software application corresponding to said future license grant needs, said obtaining comprising providing payment to a software vendor for said license 

With respect to claims 6 and 13, the combination of Lenard et al., Radermacher et al. and Aaron et al. teaches all the subject matter of the methods as described above with respect to claims 1 and 8. Furthermore, Lenard et al. disclose a methods said users comprising computerized devices separate from said software monitor computer server operated by different individuals, said users being operatively connected to said software monitor computer server (see Fig. 1, license servers 112, 122, 132, users 114-116. 124 and 134-137 and paragraphs [0017]-[0019]). 

With respect to claims 7 and 14, the combination of Lenard et al., Radermacher et al. and Aaron et al. teaches all the subject matter of the methods as described above with respect to claims 1 and 8. Furthermore, Radermacher et al. disclose a methods further comprising identifying said future calendared uses based on appointments in said electronic calendars that indicate that said software application will be required, said identifying future calendared uses comprises one of: identifying an activity description in said electronic calendars; and identifying the type of file that is used for a calendar activity (see paragraphs [0022] and [0029]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Podila (US 2008/0120619 A1) disclose real time monitoring and tracing of scheduler decisions, including identifying future calendared uses of software applications and license needs.
Hamadani et al. (US 5,742,757) disclose automatic software license manager, including monitoring the availability of software licenses. 
Salomatin et al. (US 2012/0278129 A1) disclose embedding calendar knowledge in event-driven inventory forecasting, including using a future events calendar to update an allocations plan.
Hilerio et al. (US 2008/0243699 A1) disclose license optimization and automated management, including usage data and forecasts to determine licensing options.
Conte et al. (US 5,845,065) disclose network license compliance apparatus and method, including monitoring usage and dropping use of inactive application to allow another device to use said application.
Beyda et al. (US 2006/0069686 A1) discloses system and method for predicting availability, including receiving calendar data.
Weaver et al (US 7,457,781 B1) discloses a method and system for enforcing simultaneous user licenses for applications running on wireless devices, including providing a software application.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “User.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/user. Accessed 20 May. 2021..